FILED
                           NOT FOR PUBLICATION                              MAY 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10196

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00017-DCB-
                                                 JCG-1
  v.

PAULINE GALLEGO HONG,                            MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 9, 2011 **
                              San Francisco, California

Before: D.W. NELSON and W. FLETCHER, Circuit Judges, and DUFFY, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for Southern New York, New York, sitting by designation.
      After entering a conditional guilty plea and starting the service of her

sentence, Pauline Hong appeals the district court’s denial of her motion to suppress

evidence of marijuana found in her vehicle and her inculpatory post-arrest

statement. She argues that the district court erred (1) in finding that border patrol

agents’ testimony was credible and (2) in admitting evidence at the suppression

hearing regarding another vehicle the agents were investigating along with Hong’s

vehicle. We affirm.

      We review a district court’s denial of a motion to suppress evidence de

novo. United States v. Delgado, 545 F.3d 1195, 1200 (9th Cir. 2008) (citations

omitted). Factual determinations underlying a determination that there was

reasonable suspicion to conduct an investigatory stop are reviewed for clear error.

United States v. Diaz-Juarez, 299 F.3d 1138, 1140 (9th Cir. 2002) (citations

omitted). Because Hong raises a Rule 403 objection to the court’s admission of

contested evidence for the first time on appeal, we review the admission for plain

error. United States v. Khan, 993 F.2d 1368, 1377 (9th Cir. 1993).

      The district court did not err at the suppression hearing in finding the border

patrol agents’ testimony credible. We give “special deference to the district court’s

credibility determinations.” United States v. Haswood, 350 F.3d 1024, 1028 (9th

Cir. 2003). The court considered weaknesses in the agents’ testimony, including


                                           2
omitting certain details from their reports, but found that they were nonetheless

credible based on their consistency with each other’s testimony, with radio

transmissions from that day, and with evidence presented by the government

indicating that the agents had been in possession of high-beam flashlights on the

day in question. See I ER Tab 5 at 9 & n.7. The court’s finding was not clearly

erroneous.

      The district court did not err in admitting evidence at the suppression

hearing regarding the stop of another vehicle with which officers believed Hong

was driving in tandem. Evidence of tandem driving is relevant to the question of

whether there is reasonable suspicion to conduct a stop. United States v. Montero-

Camargo, 208 F.3d 1122, 1139 (9th Cir. 2000) (en banc). Moreover, the concerns

underlying the rules of evidence are greatly reduced in the context of a suppression

hearing before a judge, rather than a trial before a jury. See United States v.

Raddatz, 447 U.S. 667, 679 (1980) (“At a suppression hearing, the court may rely

on hearsay and other evidence, even though that evidence would not be admissible

at trial.”) (citations omitted); Hollinger v. United States, 651 F.2d 636, 640 (9th

Cir. 1981) (“[A] district judge sitting without a jury has discretion to receive

evidence that might be inadmissible in a jury trial.”). The court’s consideration of

this evidence was not plain error.


                                           3
AFFIRMED.




            4